[Cite as In re W.J., 2022-Ohio-2449.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY




IN RE:
                                                            CASE NO. 8-21-29
       W.J.,

AN ADJUDICATED ABUSED AND
NEGLECTED CHILD.

[WILLIAM J. - APPELLANT]                                    OPINION
[STEPHANIE L. - APPELLANT]




                 Appeals from Logan County Common Pleas Court
                              Family Court Division
                            Trial Court No. 20 CS 0034

                                        Judgment Affirmed

                              Date of Decision: July 18, 2022




APPEARANCES:

        Christopher L. Trolinger for Appellant William J.

        Royce A. Link for Appellant Stephanie L.

        Evan R. Downing for Appellee
Case No. 8-21-29



ZIMMERMAN, P.J.

        {¶1} Mother-appellant, Stephanie L. (“Stephanie”), and father-appellant,

William J. (“William”), appeal the February 4, 2021 decision of the Logan County

Court of Common Pleas, Family Court Division, granting permanent custody of

their minor child, W.J., to the Logan County Job and Family Services (the

“agency”). For the reasons that follow, we affirm.

        {¶2} This case commenced following the arrest of Stephanie and William for

public intoxication after they were found unresponsive in their vehicle, along with

their child, W.J., by the City of Myrtle Beach Police Department on June 17, 2019.

W.J., born in 2012, is the minor child of Stephanie and William, an unmarried

couple who have been in a relationship for approximately 14 years. On June 20,

2019, the South Carolina Department of Social Services (“SCDSS”) filed a

complaint alleging W.J. to be an abused and neglected child. Following a hearing

on November 12, 2019, the Family Court for the Fifteenth Judicial Circuit (“South

Carolina Family Court”) adjudicated W.J. an abused and neglected child and

granted legal custody of W.J. to the SCDSS on February 4, 2020.1




1
  Stephanie was initially represented by counsel until her counsel was permitted to withdraw from the
representation on July 18, 2019. The record reflects that Stephanie did not retain counsel until April 19,
2021. William was initially appointed counsel but later retained counsel and was represented by retained
counsel at the November 12, 2019 dispositional hearing.

                                                   -2-
Case No. 8-21-29


         {¶3} Shortly after W.J. was adjudicated an abused and neglected child, he

was sent to live with his adult brother and sister-in-law in Ohio under the Interstate

Compact for the Placement of Children. On January 31, 2020, Stephanie and

William consented to transfer the case to Ohio after representing to the South

Carolina Family Court that William “is a resident and citizen of Ohio” and that

Stephanie “is a citizen and resident of South Carolina but visits Ohio to visit with

her child.” (Doc. No. 1). Based on that representation and the consent of the parties,

the South Carolina Family Court ordered that the case be transferred to Ohio on

April 22, 2020. However, based on William’s petition to the Logan County Court

of Common Pleas, Family Court Division, the case was transferred to the trial court

on June 11, 2020.

         {¶4} Importantly, before the case was transferred to the trial court, the South

Carolina Family court conducted a “permanency planning hearing” during which

the court found that the SCDSS “made reasonable efforts to assist [Stephanie and

William] in remedying the causes of [W.J.’s] placement or retention in foster care”

and concluded that W.J. should remain in the temporary custody of the SCDSS.

(Id.).

         {¶5} After the case was transferred to the trial court, William filed a motion

for extended parenting time on June 17, 2020. As a result, the trial court appointed

W.J. a Guardian Ad Litem (“GAL”) on June 30, 2020. The GAL filed a report in


                                           -3-
Case No. 8-21-29


the trial court on July 30, 2020 recommending visitation between W.J. and William

but “no in person visitation between [W.J.] and [Stephanie] until [she] engages in

the case plan services with The Agency.” (Doc. No. 23). In spite of that, the GAL

filed an amended report in the trial court on August 26, 2020 recommending that

any visitation between William and W.J. should be supervised by law enforcement

and occur only at the agency. Consequently, the trial court denied William’s motion

for extended parenting time on September 10, 2020 and ordered William supervised

parenting time with W.J. with law enforcement present at the agency. Nevertheless,

on September 21, 2020, William filed a motion for “extra” visitation “to make up

for the visitation that was missed on September 16, 2020.” (Doc. No. 42).

      {¶6} Throughout the pendency of the case, the trial court approved the

agency’s case plans, after such were submitted to the trial court. Notably, the

August 4, September 1, and September 3 2020 case plans reflect that Stephanie did

not want to be a part of the case, the case plan, or to be contacted by the agency.

Regardless, when Stephanie requested that the agency add her to the case plan, the

agency filed an amended case plan on October 29, 2020. Nevertheless, the agency

filed an amended case plan on December 8, 2020 after Stephanie requested that she

be removed from the case plan. Ultimately, the agency filed an amended case plan

on March 9, 2021 requesting that “there be no contact between Stephanie and




                                        -4-
Case No. 8-21-29


[W.J.]” “[s]ince Stephanie declined to continue [sic] to be a participant in the case

plan.” (Doc. No. 106).

       {¶7} On July 30, 2020, William filed an objection to the agency’s proposed

case plan; however, after a hearing on September 1, 2020, the trial court determined

on September 10, 2020 “that it is in the best interest of [W.J.] to order the case plans

as submitted and order that [William] sign the releases of information to verify

compliance with the case plans.” (Doc. No. 40). Thereafter, on September 21,

2020, William filed a motion requesting that the trial court “amend the case plan to

remove any requirement that all communication regarding the case that needs to

occur between the case worker and [William] must go through his counsel.” (Doc.

No. 43).

       {¶8} William sought his own psychological assessment in March 2020,

which he provided to the agency. However, on November 20, 2020, the agency

filed a motion objecting to the psychological assessment that it was provided by

William.

       {¶9} The GAL filed a third report on October 22, 2020 reflecting that W.J.

“enjoys visits with his father and would like to see his father more often” and

recommending that the trial court grant William’s September 21, 2020 motion

requesting the “extra” parenting time; however, the GAL recommended that the trial




                                          -5-
Case No. 8-21-29


court deny William’s motion to amend the case plan to remove any requirement that

communication be directed through his counsel. (Doc. No. 54).

       {¶10} On November 25, 2020, the GAL filed his fourth report in which he

documented that W.J. “has consistently stated that he wants more visitation with his

father and that he wants to be returned to his father.” (Doc. No. 71). Nevertheless,

based on the continuing concerns with William’s conduct, the GAL recommended

that the trial court continue the temporary-custody disposition to the agency and

continue supervised visits at the agency (with law enforcement present) between

William and W.J. Importantly, the GAL filed his fifth report on December 15, 2020

in which the GAL documented that W.J. “stated that he does not want to live with

his mother and father again.” (Doc. No. 83).

       {¶11} William filed motions for custody of W.J. on November 24 and 30,

2020. After hearings on December 2 and 21, 2020 (and an in camera interview of

W.J. on February 2, 2021), the trial court ordered on February 19, 2021 that W.J.

remain in the temporary custody of the agency and determined under R.C. 2151.419

that the agency made reasonable efforts to prevent the continued removal of W.J.

from his home. The agency filed its semi-annual administrative reviews on January

13 and June 29, 2021.

       {¶12} On March 12, 2021, the agency filed a motion for permanent custody

of W.J. under R.C. 2151.413(D)(1) and 2151.414(B)(1)(d). On March 24, 2021,


                                        -6-
Case No. 8-21-29


Stephanie, pro se, and William, pro se, filed motions, respectively, “objecting” to

the agency’s motion for permanent custody. That same day, Stephanie, pro se, and

William, pro se and represented by counsel, filed motions, respectively, requesting

that the trial court prohibit W.J. travel to Florida, which the trial court denied.

        {¶13} After Stephanie appeared in the case, she objected on May 11, 2021 to

the agency’s case plan terminating visitation between her and W.J. Even though

Stephanie failed to participate in the case plan prior to the agency’s motion for

permanent custody, the agency proposed (and the trial court ordered) virtual

visitation between her and W.J.

        {¶14} Following an April 5, 2021 GAL interview during which W.J. “stated

that he wanted to be returned to his parents,” the GAL filed a notice of potential

conflict with the trial court and the trial court appointed W.J. counsel on April 20,

2021.    Notwithstanding W.J.’s stated preference “that he wants to live with

[William] and that he does not want to be adopted,” the GAL recommended that the

trial court grant permanent custody of W.J. to the agency in his May 10, 2021 report.

(Doc. No. 153). Moreover, the GAL’s May 10, 2021 report reflects that William

was arrested on felony charges in February 2021.

        {¶15} On May 3, 2021, William filed a motion for legal custody of W.J.

under R.C. 2151.353(A)(3) and 2151.42(A).




                                          -7-
Case No. 8-21-29


       {¶16} After a hearing on May 17-18, 2021, the trial court granted permanent

custody of W.J. to the agency on August 11, 2021. (Doc. No. 174).

       {¶17} Stephanie filed her notice of appeal on August 26, 2021 and William

filed his notice of appeal on August 30, 2021. The trial court granted the motions

of the parties requesting that it stay its order granting permanent custody of W.J. to

the agency pending the outcome of this appeal.

       {¶18} Stephanie raises seven assignments of error, while William raises

three assignments of error.     For ease of our discussion, because it raises a

jurisdictional argument, we will begin by addressing Stephanie’s second assignment

of error, followed by Stephanie’s third assignment of error, then Stephanie’s first,

fourth, and fifth assignments of error together, along with William’s assignments of

error. Thereafter, we will address Stephanie’s sixth assignment of error, followed

by Stephanie’s seventh assignment of error.

                      Mother’s Assignment of Error No. II

       The Trial Court Committed Reversible Error By Accepting
       Jurisdiction of the Case From the South Carolina Family Court.

       {¶19} Stephanie argues in her second assignment of error that the trial court

erred by accepting jurisdiction of the case. In other words, Stephanie contends that

the trial court lacked subject-matter jurisdiction over the case because “[t]he

evidence in the case ultimately showed that the parties to the case were residing in



                                         -8-
Case No. 8-21-29


South Carolina at the time of the removal of the minor child, and continued to reside

in South Carolina during the initial phases of the case.” (Stephanie’s Brief at 15).



                                 Standard of Review

       {¶20} Generally, “[a]n appellate court conducts a de novo review of a trial

court’s determination regarding the existence of subject matter jurisdiction, whether

the trial court has or lacks jurisdiction in the first place, because such determination

is a matter of law.” Plaza v. Kind, 3d Dist. Auglaize No. 2-18-05, 2018-Ohio-5215,

¶ 20. “De novo review is independent and without deference to the trial court’s

determination.” ISHA, Inc. v. Risser, 3d Dist. Allen No. 1-12-47, 2013-Ohio-2149,

¶ 25, citing Costner Consulting Co. v. U.S. Bancorp, 195 Ohio App.3d 477, 2011-

Ohio-3822, ¶ 10 (10th Dist.).

       {¶21} However, even though “a de novo standard of review is applied when

determining the issue of the trial court’s subject matter jurisdiction, once the subject

matter jurisdiction is established, a trial court’s decision as to whether to exercise

its jurisdiction pursuant to the [Uniform Child Custody Jurisdiction and

Enforcement Act (“UCCJEA”)] should only be reversed if the court committed an

abuse of discretion.” Martindale v. Martindale, 4th Dist. Athens No. 14CA30,

2016-Ohio-524, ¶ 35. See also R.C. 3127.21 (granting Ohio courts the discretion to

decline jurisdiction when the court determines that a court of another state is a more


                                          -9-
Case No. 8-21-29


convenient forum).     An abuse of discretion suggests the trial court’s decision is

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d

217, 219 (1983).

                                      Analysis

       {¶22} “Subject-matter jurisdiction is the power of a court to entertain and

adjudicate a particular class of cases.” Bank of Am., N.A. v. Kuchta, 141 Ohio St.3d

75, 2014-Ohio-4275, ¶ 19. See also In re R.M., 4th Dist. Athens No. 12CA43, 2013-

Ohio-3588, ¶ 77. “‘Because subject-matter jurisdiction goes to the power of the

court to adjudicate the merits of a case, it can never be waived and may be

challenged at any time.’” In re R.M. at ¶ 77, quoting Pratts v. Hurley, 102 Ohio

St.3d 81, 2004-Ohio-1980, ¶ 11.

       {¶23} “R.C. 2151.23(A)(2) provides that the juvenile court has exclusive

original jurisdiction to determine custody of a child who is not a ward of a court of

this state.” Id. at ¶ 78. “R.C. 2151.23(F)(1) further provides, however, that a

juvenile court must exercise that jurisdiction in accordance with R.C. Chapter

3127,” the UCCJEA. Id., citing Rosen v. Celebrezze, 117 Ohio St.3d 241, 2008-

Ohio-853, ¶ 46 (explaining that, even though Ohio’s statutory scheme provides a

juvenile court with “basic statutory jurisdiction to determine custody matters[,] a

more specific statute like R.C. 3127.15 [may] patently and unambiguously divest[ ]

the court of such jurisdiction”).


                                        -10-
Case No. 8-21-29


       {¶24} “The UCCJEA defines a trial court’s subject-matter jurisdiction to

issue a child custody determination.” Id. at ¶ 79, citing Rosen at ¶ 44 (stating that

erroneous exercise of jurisdiction under the UCCJEA “is not a mere error in the

exercise of jurisdiction; it is a defect in the Ohio court’s subject-matter

jurisdiction”). “Thus, claimed errors in exercising jurisdiction under the UCCJEA

‘cannot be waived.’” Id., quoting Rosen at ¶ 45.

       {¶25} R.C. 3127.15(A) sets forth “the exclusive jurisdictional basis for

making a child custody determination by a court of this state.” R.C. 3127.15(B).

The statute provides, in its relevant part, as follows:

       (A) Except as otherwise provided in section 3127.18 of the Revised
       Code, a court of this state has jurisdiction to make an initial
       determination in a child custody proceeding only if one of the
       following applies:

       (1) This state is the home state of the child on the date of the
       commencement of the proceeding, or was the home state of the child
       within six months before the commencement of the proceeding and
       the child is absent from this state but a parent or person acting as a
       parent continues to live in this state.

       (2) A court of another state does not have jurisdiction under division
       (A)(1) of this section or a court of the home state of the child has
       declined to exercise jurisdiction on the basis that this state is the more
       appropriate forum under section 3127.21 or 3127.22 of the Revised
       Code, or a similar statute of the other state, and both of the following
       are the case:

            (a) The child and the child’s parents, or the child and at least
            one parent or a person acting as a parent, have a significant
            connection with this state other than mere physical presence.


                                         -11-
Case No. 8-21-29


                (b) Substantial evidence is available in this state concerning the
                child’s care, protection, training, and personal relationships.

         (3) All courts having jurisdiction under division (A)(1) or (2) of this
         section have declined to exercise jurisdiction on the ground that a
         court of this state is the more appropriate forum to determine the
         custody of the child under section 3127.21 or 3127.22 of the Revised
         Code or a similar statute enacted by another state.

         (4) No court of any other state would have jurisdiction under the
         criteria specified in division (A)(1), (2), or (3) of this section.

R.C. 3127.15(A).2

         {¶26} “R.C. 3127.15(A) thus provides a court with four types of jurisdiction

to make the initial determination in a child custody proceeding: (1) home-state

jurisdiction, (2) significant-connection jurisdiction, (3) jurisdiction because of

declination of jurisdiction, and (4) default jurisdiction.” In re R.M. at ¶ 81, citing

Rosen at ¶ 31. “The primary purpose of the UCCJEA is ‘“to avoid jurisdictional

competition and conflict with courts of other jurisdictions” in custody matters.’”

Plaza at ¶ 17, quoting Rosen at ¶ 20, quoting In re Palmer, 12 Ohio St.3d 194, 196

(1984). Therefore, the home state is given jurisdictional priority and exclusive

continuing jurisdiction under the UCCJEA. In re R.M. at ¶ 81.

         {¶27} Based on our review of the record, we conclude that the trial court had

subject-matter jurisdiction over the case. That is, there is no dispute that the parties



2
  A “‘[c]hild custody proceeding’ means a proceeding in which legal custody, physical custody, parenting
time, or visitation with respect to a child is an issue. [It] may include a proceeding for * * * neglect, abuse,
[or] dependency * * * .” R.C. 3127.01(A)(3).

                                                     -12-
Case No. 8-21-29


consented to the South Carolina Family Court’s decision “relinquish[ing]

jurisdiction and agree[ing] to transfer the * * * case to Ohio’s court [sic] and place

control of the case with Ohio Child Protective Services.” (Doc. No. 1). In other

words, the trial court obtained subject-matter jurisdiction over the case by virtue of

R.C. 3127.15(A)(3). See State ex rel. M.L. v. O’Malley, 144 Ohio St.3d 553, 2015-

Ohio-4855, ¶ 16. Therefore, we need not address any home-state arguments raised

by Stephanie.

       {¶28} Moreover, the trial court did not abuse its discretion by electing to

exercise its jurisdiction under the UCCJEA.

       Forum non conveniens disputes in child custody [proceedings] are
       statutorily governed by the UCCJEA [under] R.C. 3127.21 which
       states as follows:

       “(A) A court of this state that has jurisdiction under this chapter to
       make a child custody determination may decline to exercise its
       jurisdiction at any time if it determines that it is an inconvenient forum
       under the circumstances and that a court of another state is a more
       convenient forum. The issue of inconvenient forum may be raised
       upon motion of a party, the court’s own motion, or at the request of
       another court.

       (A) Before determining whether it is an inconvenient forum, a court
       of this state shall consider whether it is appropriate for a court of
       another state to exercise jurisdiction. For this purpose, the court shall
       allow the parties to submit information and shall consider all relevant
       factors, including the following:

            (1) Whether domestic violence has occurred and is likely to
            continue in the future and which state could best protect the
            parties and the child;


                                         -13-
Case No. 8-21-29


            (2) The length of time the child has resided outside this state;

            (3) The distance between the court in this state and the court in
            the state that would assume jurisdiction;

            (4) The relative financial circumstances of the parties;

            (5) Any agreement of the parties as to which state should
            assume jurisdiction;

            (6) The nature and location of the evidence required to resolve
            the pending litigation, including the testimony of the child;

            (7) The ability of the court of each state to decide the issue
            expeditiously and the procedures necessary to present the
            evidence;

            (8) The familiarity of the court of each state with the facts and
            issues in the pending litigation.

       (B) If a court of this state determines that it is an inconvenient forum
       and that a court of another state is a more appropriate forum, it shall
       stay the proceedings upon condition that a child custody proceeding
       be promptly commenced in another designated state and may impose
       any other condition the court considers just and proper.

       (C) A court of this state may decline to exercise its jurisdiction under
       this chapter if a child custody determination is incidental to an action
       for divorce or another proceeding while still retaining jurisdiction
       over the divorce or other proceeding.”

Martindale 2016-Ohio-524, at ¶ 36, quoting R.C. 3127.21.

       {¶29} Generally, “a court acts within its discretion when it weighs the

factors.” In re A.O., 6th Dist. Ottawa No. OT-20-020, 2021-Ohio-880, ¶ 13. “[I]n

the absence of evidence to the contrary, a reviewing court will presume that a trial

court considered the statutory factors.” Id. “Where a trial court never mentions the

                                        -14-
Case No. 8-21-29


statute in its judgment entry, such ‘is concerning’ to a reviewing court, but it ‘is by

no means dispositive.’” Id., quoting Simon v. Simon, 9th Dist. Summit No. 25933,

2012-Ohio-3443, ¶ 9. “Finally, where the statutory factors give little guidance, a

court acts within its discretion by relying on other relevant factors.” Id.

       {¶30} Here, the trial court accepted jurisdiction of the case “[b]ased on the

representation set forth in the [South Carolina Family Court] Order * * * .” (Doc.

No. 3). Even though the trial court addressed only one of the statutory factors—the

fifth factor—we cannot say that the trial court abused its discretion by electing to

exercise its discretion over the case based on the unequivocal written agreement of

the parties that the trial court should assume jurisdiction of the case. That is, “under

the invited error doctrine, a party may not take advantage of an error that he invited

or induced the trial court to make.” In re R.P., 6th Dist. Lucas No. L-17-1267, 2018-

Ohio-885, ¶ 42. In this case, any purported error was invited by the parties written

agreement that the trial court should assume jurisdiction of the case. Importantly,

Stephanie concedes in her brief that she stipulated to the trial court assuming

jurisdiction over the case. (Stephanie’s Brief at 8). Consequently, Stephanie may

not claim error in the trial court’s failure to address the remaining R.C. 3127.21

factors.

       {¶31} For these reasons, we conclude that the trial court did not abuse its

discretion by electing to exercise its jurisdiction under the UCCJEA.


                                         -15-
Case No. 8-21-29


       {¶32} Stephanie’s first assignment of error is overruled.



                      Mother’s Assignment of Error No. III

       The Trial Court Erred By Failing to Inquire or Appoint Counsel
       For Appellant After the Transfer of Jurisdiction to Ohio.

       {¶33} In her third assignment of error, Stephanie argues that the trial court

erred by failing to appoint trial counsel to represent her after accepting jurisdiction

of the case.

                                 Standard of Review

       {¶34} “‘Juv. R. 4(A) and R.C. 2151.352 * * * provide parents who are parties

to juvenile proceedings with the right to be represented by counsel at all stages of

juvenile proceedings.’” In re M.M., 11th Dist. Ashtabula No. 2021-A-0020, 2022-

Ohio-579, ¶ 12, quoting In Re Lander, 12th Dist. Butler No. CA99-05-096, 2000

WL 819775, *2 (June 26, 2000). See also In re R.K., 152 Ohio St.3d 316, 2018-

Ohio-23, syllabus.      “However, the right to counsel in permanent-custody

proceedings is not absolute. A parent can waive his or her right to counsel.” In re

J/B Children, 1st Dist. Hamilton No. C-190651, 2020-Ohio-1085, ¶ 17. See also In

re H. Children, 1st Dist. Hamilton No. C-190630, 2020-Ohio-774, ¶ 24 (noting that

“‘there are differences between criminal cases in which “the litigant may lose his

physical liberty if he loses * * * ” and cases involving the termination of parental

rights’” where “[a] parent can waive the right to counsel in a parental termination

                                         -16-
Case No. 8-21-29


action”), quoting In re W.W.E., 10th Dist. Franklin No. 15AP-167, 2016-Ohio-4552,

¶ 38, quoting Lassiter v. Dept. of Social Servs., 452 U.S. 18, 25, 101 S.Ct. 2153

(1981).    “[W]hen reviewing a waiver of the right to counsel in the context of a

permanent termination of parental rights, courts in Ohio have examined whether the

waiver was knowingly, intelligently, and voluntarily made.” In re W.W.E. at ¶ 36.

See also In re Moore, 153 Ohio App.3d 641, 2003-Ohio-4250, ¶ 20 (3d Dist.).

       {¶35} In the criminal context, appellate courts review de novo whether the

waiver of the right to counsel was knowing, voluntary, and intelligent. See State v.

Beightler, 3d Dist. Hardin No. 6-18-11, 2019-Ohio-4522, ¶ 23. Because it presents

an issue of law, we will apply that standard of review here. See Walker v. Walker,

3d Dist. Marion No. 9-12-15, 2013-Ohio-1496, ¶ 29. De novo review is an

independent review without deference to the trial court. See Ohio Bell Tel. Co. v.

Pub. Util. Comm. of Ohio, 64 Ohio St.3d 145, 147 (1992).

       {¶36} However, in a parental-termination action, this court has reviewed a

trial court’s decision on whether to appoint substitute counsel for an abuse of

discretion. Accord In re Moore at ¶ 20. Again, for this court to conclude that the

trial court abused its discretion, we must conclude that the trial court’s decision is

unreasonable, arbitrary, or unconscionable. Blakemore, 5 Ohio St.3d at 219.




                                        -17-
Case No. 8-21-29


                                       Analysis

       {¶37} “[A] parent’s waiver of the right to counsel in a parental termination

proceeding may be inferred where ‘the total circumstances of the individual case,

including the background, experience and conduct of the parent’ indicate that the

parent has waived the right to counsel.” In re H. Children, 2020-Ohio-774, at ¶ 25,

citing In re M. Children, 1st Dist. Hamilton No. C-180564, 2019-Ohio-484, ¶ 15,

In re W.W.E., 2016-Ohio-4552, at ¶ 39, In re A.S., 8th Dist. Cuyahoga Nos. 94098

and 94104, 2010-Ohio-1441, ¶ 27, and In re Rachal G., 6th Dist. Lucas No. L-02-

1306, 2003-Ohio-1041, ¶ 14. “Inferred waivers have been found in circumstances

where a parent has repeatedly failed to communicate with counsel or attend

scheduled hearings.” Id., citing In re M. Children at ¶ 15 and In re A.S. at ¶ 30.

       {¶38} In this case, Stephanie was appointed trial counsel by the South

Carolina Family Court on June 20, 2019 but her appointed trial counsel was

permitted to withdraw from the representation on July 18, 2019 after Stephanie

represented to the court that there was a “a breakdown of the attorney client

relationship and [she] wanted to retain private counsel.” (Doc. No. 1).

       {¶39} However, Stephanie failed to provide a transcript of the proceedings

during which her appointed trial counsel was permitted to withdraw from the

representation or a suitable alternative to a transcript. “Under App.R. 9, an appellant

must submit to the appellate court a transcript of the trial court proceedings they


                                         -18-
Case No. 8-21-29


deem necessary for the appellate court’s review.” Tretola v. Tretola, 3d Dist. Logan

No. 8-14-12, 2014-Ohio-5484, ¶ 83. “[I]f no transcript is available, App.R. 9(C)

and (D) provide alternatives for the appellant.” Id.

       {¶40} “[W]here there is no transcript submitted on appeal, ‘[t]here is a

presumption that the trial court proceedings were validly conducted. Absent a

complete transcript or an acceptable alternative (such as is described in App.R.

9(C)), we must presume that the trial court’s decision is correct.’” Barksdale v.

Ohio Dept. of Rehab. & Corr., 10th Dist. Franklin No. 16AP-297, 2017-Ohio-395,

¶ 17, quoting Jenkins v. State Farm Mut. Auto. Ins. Co., 10th Dist. No. 11AP-1074,

2013-Ohio-1142, ¶ 30. See also Spinner v. Barger, 3d Dist. Shelby No. 17-16-27,

2017-Ohio-1489, ¶ 9 (“‘“When portions of the transcript necessary for resolution of

assigned errors are omitted from the record, the reviewing court has nothing to pass

upon and thus, as to those assigned errors, the court has no choice but to presume

the validity of the lower court’s proceedings, and affirm.”’”), quoting Hayward v.

Bellmann, 6th Dist. Williams No. WM-09-007, 2010-Ohio-3438, ¶ 40, quoting

Knapp v. Edwards Laboratories, 61 Ohio St.2d 197, 199 (1980). “Furthermore,

where an appellant fails to provide the court with a transcript of the trial court

proceedings, despite the fact that he contends that certain of the trial court’s finding

of fact were improper, a court has nothing to review without a transcript and must

presume that the findings of fact are correct and supported by the evidence.”


                                         -19-
Case No. 8-21-29


Barksdale at ¶ 17. Consequently, we must presume that Stephanie’s waiver of her

right to counsel was knowing, voluntary, and intelligent.

       {¶41} Moreover, based on the total circumstances of this case, Stephanie

waived her right to counsel and there is no evidence in the record before us that the

trial court acted unreasonably, arbitrarily, or unconscionably by failing to appoint

substitute counsel for Stephanie. Indeed, following the transfer of the case to the

trial court on April 22, 2020, Stephanie never appeared in the case before the trial

court until March 24, 2021. Importantly, there is no evidence in the record reflecting

that Stephanie filed an affidavit of indigency with the trial court demonstrating that

she qualified for court-appointed counsel. Accord In re S.L., 3d Dist. Defiance No.

4-10-09, 2010-Ohio-6380, ¶ 63 (noting that “there is nothing in the record to

indicate that Crystal filed an affidavit of indigency in order to have the court appoint

an attorney for her”).

       {¶42} Rather, the record reflects that Stephanie voluntarily chose not to

participate in the case until the agency filed its motion for permanent custody on

March 12, 2021. See id at ¶ 64 (concluding that “the record does not demonstrate

that Crystal was denied her right to counsel prior to the motions for permanent

custody but that she did not pursue it”). Thereafter, Stephanie appeared pro se on

March 24, 2021 and retained private counsel on April 19, 2021. See In re Moore,

153 Ohio App.3d 641, 2003-Ohio-4250, at ¶ 21 (concluding that “the trial court did


                                         -20-
Case No. 8-21-29


not abuse its discretion in failing to appoint substitute counsel [because] none was

ever requested”).

       {¶43} Thus, based on the totality of the circumstances, the evidence reflects

that Stephanie waived her right to counsel. Therefore, we conclude that the trial

court did not abuse its discretion by failing to appoint substitute counsel for

Stephanie.

       {¶44} Stephanie’s second assignment of error is overruled.

                          Mother’s Assignment of Error No. I

       The Trial Court Violated Appellant’s Constitutional Right to Due
       Process and Equal Protection Under the Law Based Upon Covid-
       19 Impeding the Case.

                     Mother’s Assignment of Error No. IV

       The Trial Court Erred By Allowing Two Caseworkers To Testify
       Via Webex Without An Agreement of the [sic] or a Finding That
       it Would Sufficiently Guarantee the Integrity of the Proceedings
       And the Parties’ Interests And Rights.

                     Mother’s Assignment of Error No. V.

       The Trial Court’s Decision Was Against the Manifest Weight of
       the Evidence Because the Evidence Did Not Support a Finding
       That the Termination of the Parental Rights of Mother Was in the
       Child’s Best Interest.

                      Father’s Assignment of Error No. I

       The Trial Court’s Granting Permanent Custody Was Against the
       Manifest Weight of the Evidence, Was an Abuse of Discretion
       And Contrary to Law As There Was Insufficient Evidence to
       Satisfy the Findings By Clear and Convincing Evidence That

                                       -21-
Case No. 8-21-29


       Such Permanent Custody to the Agency Was in the Child’s Best
       Interest.

                       Father’s Assignment of Error No. II

       The Trial Court Erred in Finding and Considering R.C.
       2151.414(E)(7) to (11) Factors As Such Was Stipulated That None
       of Those Factors Were Being Pursued By the Appellee And None
       Existed.

                      Father’s Assignment of Error No. III

       The Trial Court Erred And Abused its Discretion in Finding That
       All of the Factors in R.C. 2151.414(D)(2) Were Satisfied And That
       the Court Was Required to Grant the Motion For Permanent
       Custody As Such Was Against the Manifest Weight of the
       Evidence And Not Alleged By the Agency And the Court Failed
       to Identify Upon Which of the Factors the Court Relied.

       {¶45} In her first, fourth, and fifth assignments of error, and in his

assignments of error, Stephanie and William argue that the trial court erred by

granting permanent custody of W.J. to the agency. Specifically, Stephanie argues

under her first assignment of error that the trial court erroneously concluded that

W.J. had been in the temporary custody of a public-children-services agency for 12

or more months of a consecutive 22-month period because of the Covid-19

emergency.

       {¶46} Further, Stephanie argues under her fifth assignment of error and

William argues under his assignments of error that the trial court’s decision granting

permanent custody of W.J. to the agency is against the manifest weight of the



                                        -22-
Case No. 8-21-29


evidence because clear and convincing evidence does not support the trial court’s

best-interest findings.

       {¶47} In her fourth assignment of error, Stephanie argues that the trial court

erred by permitting the South Carolina caseworkers to testify virtually through the

use of WebEx technology.

                                Standard of Review

       {¶48} The right to raise one’s child is a basic and essential right. In re

Murray, 52 Ohio St.3d 155, 157 (1990), citing Stanley v. Illinois, 405 U.S. 645, 651,

92 S.Ct. 1208 (1972) and Meyer v. Nebraska, 262 U.S. 390, 399, 43 S.Ct. 625

(1923). “Parents have a ‘fundamental liberty interest’ in the care, custody, and

management of the child.” Id., quoting Santosky v. Kramer, 455 U.S. 745, 753, 102

S.Ct. 1388 (1982). However, the rights and interests of a natural parent are not

absolute. In re Thomas, 3d Dist. Hancock No. 5-03-08, 2003-Ohio-5885, ¶ 7. These

rights may be terminated under appropriate circumstances and when the trial court

has met all due process requirements. In re Leveck, 3d Dist. Hancock Nos. 5-02-

52, 5-02-53, and 5-02-54, 2003-Ohio-1269, ¶ 6.

       {¶49} When considering a motion for permanent custody of a child, the trial

court must comply with the statutory requirements set forth in R.C. 2151.414. See

In re C.E., 3d Dist. Hancock Nos. 5-09-02 and 5-09-03, 2009-Ohio-6027, ¶ 14. R.C.

2151.414(B)(1) establishes a two-part test for courts to apply when determining


                                        -23-
Case No. 8-21-29


whether to grant a motion for permanent custody: (1) the trial court must find that

one of the circumstances in R.C. 2151.414(B)(1)(a)-(e) applies, and (2) the trial

court must find that permanent custody is in the best interest of the child. In re S.G.,

9th Dist. Wayne No. 15AP0005, 2015-Ohio-2306, ¶ 10. See also In re Brown, 98

Ohio App.3d 337, 343 (3d Dist.1994). R.C. 2151.414(B)(1) provides, in relevant

part, that a trial court

       may grant permanent custody of a child to a movant if the court
       determines at the hearing held pursuant to division (A) of this section,
       by clear and convincing evidence, that it is in the best interest of the
       child to grant permanent custody of the child to the agency that filed
       the motion for permanent custody and that any of the following apply:

       (a) The child is not abandoned or orphaned, * * * has not been in
       the temporary custody of one or more public children services
       agencies * * * for twelve or more months of a consecutive twenty-
       two-month period if, as described in division (D)(1) of section
       2151.413 of the Revised Code, the child was previously in the
       temporary custody of an equivalent agency in another state, and the
       child cannot be placed with either of the child’s parents within a
       reasonable time or should not be placed with the child’s parents.

       ***

       (d) [T]he child has been in the temporary custody of one or more
       public children services agencies * * * for twelve or more months of
       a consecutive twenty-two-month period and, as described in division
       (D)(1) of section 2151.413 of the Revised Code, the child was
       previously in the temporary custody of an equivalent agency in
       another state.

R.C. 2151.414(B)(1)(a), (d). See also In re A.W., 9th Dist. Lorain No. 17CA011123,

2017-Ohio-7786, ¶ 17 (noting “that the five factors listed in R.C.


                                         -24-
Case No. 8-21-29


2151.414(B)(1)(a)-(e) are alternative findings, and that the agency need only prove

one in order to satisfy the first prong of the permanent custody test”).

       {¶50} “If the trial court determines that any provision enumerated in R.C.

2151.414(B)(1) applies, the trial court must determine, by clear and convincing

evidence, whether granting the agency permanent custody of the child is in the

child’s best interest.” (Emphasis sic.) In re A.F., 3d Dist. Marion No. 9-11-27,

2012-Ohio-1137, ¶ 55.

       {¶51} “In determining the best interest of a child, a juvenile court ‘may apply

one of two different tests.’” In re S.C., 10th Dist. Franklin No. 21AP-203, 2022-

Ohio-356, ¶ 38, quoting In re J.P., 10th Dist. No. 18AP-834, 2019-Ohio-1619, ¶ 39.

“‘Under R.C. 2151.414(D)(1), the juvenile court weighs multiple factors * * * to

decide whether granting an agency permanent custody of a child is in that child’s

best interest.’”   Id., quoting In re J.P. at ¶ 39.      “By contrast, ‘under R.C.

2151.414(D)(2), if the juvenile court makes [each of] the four enumerated findings,

permanent custody is per se in the child’s best interest and the court “shall” commit

the child to the permanent custody of the agency.’” Id., quoting In re J.P. at ¶ 39.

“These two provisions ‘are alternative means for reaching the best-interest

determination,’ and ‘[w]here a juvenile court employs the R.C. 2151.414(D)(1)

[multiple factor weighing] method of determining the child’s best interest, the court




                                         -25-
Case No. 8-21-29


need not also conduct the R.C. 2151.414(D)(2) [four-requisite prong] analysis.’”

(Emphasis added.) Id., quoting In re J.P. at ¶ 40.

       {¶52} In determining whether granting the agency permanent custody is in

the best interest of the child, R.C. 2151.414(D)(1) provides:

       [T]he court shall consider all relevant factors, including, but not
       limited to, the following:

       (a) The interaction and interrelationship of the child with the child’s
       parents, siblings, relatives, foster caregivers and out-of-home
       providers, and any other person who may significantly affect the
       child;

       (b) The wishes of the child, as expressed directly by the child or
       through the child's guardian ad litem, with due regard for the maturity
       of the child;

       (c) The custodial history of the child, including whether the child
       has been in the temporary custody of one or more public children
       services agencies or private child placing agencies for twelve or more
       months of a consecutive twenty-two-month period * * *;

       (d) The child’s need for a legally secure permanent placement and
       whether that type of placement can be achieved without a grant of
       permanent custody to the agency;

       (e) Whether any of the factors in divisions (E)(7) to (11) of this
       section apply in relation to the parents and child.

R.C. 2151.414(D)(1)(a)-(e).

       {¶53} If the trial court makes these statutorily required determinations, a

reviewing court will not reverse a trial court’s decision unless it is not supported by

clear and convincing evidence. In re H.M.K., 3d Dist. Wyandot Nos. 16-12-15 and


                                         -26-
Case No. 8-21-29


16-12-16, 2013-Ohio-4317, ¶ 43, citing In re Meyer, 98 Ohio App.3d 189, 195 (3d

Dist.1994), citing In re Adoption of Holcomb, 18 Ohio St.3d 361, 368 (1985) and In

re Adoption of Lay, 25 Ohio St.3d 41, 42 (1986). See also In re A.E., 3d Dist. Seneca

Nos. 13-14-14 and 13-14-15, 2014-Ohio-4540, ¶ 28 (“A court’s decision to

terminate parental rights will not be overturned as against the manifest weight of the

evidence if the record contains competent, credible evidence by which a court can

determine by clear and convincing evidence that the essential statutory elements for

a termination of parental rights have been established.”). “Clear and convincing

evidence is that which is sufficient to produce in the mind of the trier of fact a firm

belief or conviction as to the facts sought to be established.” In re S.G., 2015-Ohio-

2306, at ¶ 10, citing Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of

the syllabus.

                                                Analysis

        {¶54} In this case, the trial court granted permanent custody of W.J. to the

agency after concluding that such a disposition is warranted under R.C.

2151.414(B)(1)(d) along with the parties’ stipulation that W.J. “had been in the

temporary custody of one or more public children services agencies (SCDSS and

LCCS) for twelve or more months of the consecutive twenty-two-month period

prior to the filing of the motion for permanent custody.”3 (Doc. No. 174). (See also


3
 Stephanie alleges that, because the parties stipulated “that the matter would be decided solely upon R.C.
2151.414(B)(1)(d),” “[a]ny analysis done by the trial court under the R.C. 2151.414(B)(1)(a) standard would

                                                  -27-
Case No. 8-21-29


May 17, 2021 Tr., Vol. I, at 16-18). Importantly, when assessing Stephanie’s

compliance with the case plan, the trial court concluded that Stephanie “willfully

failed to complete essential components of the reunification plan and that she

intends to be reunified with [W.J.] by [William].” (Doc. No. 174).

        {¶55} Nevertheless, Stephanie argues that the trial court committed

reversible error by erroneously concluding that W.J. was in the temporary custody

of the SCDSS and the agency for 12 or more months of a 22-month period under

R.C. 2151.414(B)(1)(d) “because her ability to work toward reunification was

seriously hampered by the Covid-19 pandemic.” (Stephanie’s Brief at 13). In other

words, Stephanie alleges that because “Ohio was in a Covid-19 state of emergency

for approx. [sic] 13 of the months which the trial court used for the 12 in 22 [sic]

calculation,” the trial court erred by concluding that W.J. was in the temporary

custody of one or more public children services agencies for 12 or more months of

a consecutive 22-month period. Stephanie’s argument is without merit.

        {¶56} It is universally known that the Covid-19 pandemic upended our

culture’s way of doing business and that many “face-to-face services and visits * *


be in error as that standard was not before the trial court at the time of the permanent custody hearing.”
(Stephanie’s Brief at 12). However, “a trial court does not err in applying both R.C. 2151.414(B)(1)(a) and
(d).” In re H.D., 10th Dist. Franklin No. 13AP-707, 2014-Ohio-228, ¶ 13. Indeed, “[t]he factors contained
within R.C. 2151.414(B)(1)(a)-(e) are alternative findings, and only one must be met in order for the first
prong of the permanent custody test to be satisfied.” In re S.G., 9th Dist. Wayne No. 15AP0005, 2015-Ohio-
2306, ¶ 11, citing In re M.M., 9th Dist. Lorain Nos. 10CA009744, 10CA009745, 10CA009746, and
10CA009747, 2010-Ohio-2278, ¶ 12. See also In re A.M., 3d Dist. Marion No. 9-14-46, 2015-Ohio-2740, ¶
14 (“[T]he findings under R.C. 2151.414(B)(1)(a) and R.C. 2151.414(B)(1)(d) are alternative findings, [and]
each is independently sufficient to use as a basis to grant the Agency’s motion for permanent custody.”),
quoting In re M.R., 3d Dist. Defiance No. 4-12-18, 2013-Ohio-1302, ¶ 80.

                                                  -28-
Case No. 8-21-29


* were replaced by virtual” visits. In re A.L., 9th Dist. Wayne No. 20AP0047, 2021-

Ohio-1982, ¶ 15. It is without question “that virtual visitations with parents’

children inherently lack the quality of face-to-face interactions and that participants

in virtual visits may be further impeded by their access to the requisite technology

and the ability to use it effectively.” Id. Consequently, “[b]ecause communication

restrictions were involuntarily placed on the parents due to the [Covid]-19

pandemic, their parenting ability and desire to reunify with their children should not

be measured solely by their use of remote technology.” Id. See also In re K.R., 3d

Dist. Shelby No. 17-21-12, 2021-Ohio-4474, ¶ 14.

       {¶57} However, even with the limitations of the Covid-19 pandemic in mind,

Stephanie failed to present an argument that those restrictions prevented her from

having a meaningful opportunity to work on the case plan for 12 or more months of

a consecutive 22-month period. Accord In re A.L. at ¶18 (“The parents have failed

to demonstrate that [Covid]-19 restrictions prevented them from having a

meaningful opportunity to work on the case plan for more than 12 months of a

consecutive 22-month period.”). See also In re K.R. at ¶ 17.

       {¶58} The record reflects that this case commenced in South Carolina in June

2019—well before the Covid-19 restrictions took effect—and that Stephanie

expended minimal effort toward completing the case plan. Significantly, the trial

court noted that the GAL determined that Stephanie “expended all of six hours [sic]


                                         -29-
Case No. 8-21-29


effort to achieve reunification with [W.J.].” (Doc. No. 174). Indeed, our review of

the record reveals that there is competent, credible evidence that Stephanie

“attended an alcohol and drug assessment” but did not follow up with any of the

recommendations following the assessment and that she completed on September

10, 2019 a two-hour online parenting class and a 4-hour online anger-management

class. (Doc. No. 1); (Mother’s Exs. A, B); (May 17, 2021 Tr., Vol. I, at 56-57).

Moreover, clear and convincing evidence was presented that Stephanie voluntarily

took no action toward satisfying the case plan while the case remained in South

Carolina, without any Covid-19 restrictions.

       {¶59} Furthermore, the record reflects that, following the transfer of the case

to Ohio (to which Stephanie consented), Stephanie never appeared before the trial

court until after the motion for permanent custody was filed. Importantly, after the

case was transferred to Ohio, Stephanie informed the agency that she did not want

to be a part of the case, the case plan, or to be contacted by the agency. Even though

Stephanie contacted the agency requesting that she be added to the case plan on

September 30, 2020, she quickly asked to be removed from the case plan on

November 11, 2020 after making no progress on the plan because, according to

Stephanie, William was “close to gaining custody so there [was] no point.” (Doc.

No. 80).




                                        -30-
Case No. 8-21-29


       {¶60} Likewise, clear and convincing evidence was presented supporting the

trial court’s finding that Stephanie willfully elected not to participate in the case

plan on the belief that W.J. would be returned to her once William gained custody

of W.J. Significantly, Stephanie testified that she “removed [herself] from the case

plan because [she] believed [W.J.] would reunify with [William] faster.” (May 18,

2021 Tr., Vol. II, at 326). In addition to removing herself from the case plan because

she believed William was close to gaining custody of W.J., Stephanie told the GAL

in July 2020 that W.J. “should be returned to [William] immediately so that

[William] and [W.J.] could return to South Carolina to be with [her].” (Doc. No.

23).

       {¶61} Consequently, clear and convincing evidence exists in the record that

Stephanie willfully elected not to participate in the case plan. That is, Stephanie

was not denied a meaningful opportunity to work on the case plan for 12 or more

months of a consecutive 22-month period as a result of Covid-19 restrictions. See

In re K.R., 2021-Ohio-4474, at ¶ 17. Therefore, the record supports the trial court’s

conclusion that, under R.C. 2151.414(B)(1)(d), W.J. was in the temporary custody

of SCDSS and the agency for 12 or more months of a consecutive 22-month period.

See In re A.M., 3d Dist. Marion No. 9-14-46, 2015-Ohio-2740, ¶ 17.

       {¶62} Having resolved that the trial court did not err by concluding that one

provision of R.C. 2151.414(B)(1) applies in this case, we next address the trial


                                        -31-
Case No. 8-21-29


court’s best-interest determination under R.C. 2151.414(D)(1). Both, Stephanie and

William argue that the trial court’s decision to sever parental rights is against the

manifest weight of the evidence because the record does not reflect competent,

credible evidence by which the trial court could conclude that granting permanent

custody of W.J. to the agency is in W.J.’s best interest. However, our review of the

record reveals competent, credible evidence supporting the trial court’s factual

findings relevant to the best-interest factors set forth in R.C. 2151.414(D).

       {¶63} Regarding the best-interest factor under R.C. 2151.414(D)(1)(a), the

trial court considered W.J.’s relationship with his parents and found that “[i]t is not

disputed that [W.J.] loves [his] parents.” (Doc. No. 174). Compare In re M.W.,

10th Dist. Franklin No. 19AP-769, 2020-Ohio-5199, ¶ 24 (noting that “the court

recognized the significant relationship between mother and M.W.”). However, the

trial court acknowledged W.J.’s “concern as to what he perceived as repeated

arguments between [his] Parents” and Stephanie’s inappropriate conduct during

visitations. (Doc. No. 174.) See In re K.M., 3d Dist. Crawford No. 3-18-11, 2018-

Ohio-3711, ¶ 26, citing In re G.F., 12th Dist. Butler No. CA2013-12-248, 2014-

Ohio-2580, ¶ 15, 25. See also In re M.W. at ¶ 24.

       {¶64} Nevertheless, “resolution of the first factor is not limited to merely the

bond between child and parent.” In re K.R., 10th Dist. Franklin No. 18AP-633,

2019-Ohio-2192, ¶ 81. That is, when weighing the evidence under the R.C.


                                         -32-
Case No. 8-21-29


2151.414(D)(1)(a) factor, “[c]ourts have considered the consistency of a party’s

visitation with a child * * * .” Id. at ¶ 82, citing In re Schaefer, 111 Ohio St.3d 498,

2006-Ohio-5513, ¶ 59 and In re S.C., 9th Dist. Lorain No. 04CA008469, 2004-

Ohio-4570, ¶ 36. Importantly, here, because Stephanie refused to participate in the

case plan, the agency requested that there be no contact between her and W.J. Thus,

there is competent, credible evidence supporting the trial court’s consideration of

W.J.’s interaction and interrelationship (at least as to Stephanie) under R.C.

2151.414(D)(1)(a). Accord id.

       {¶65} Similarly, as to R.C. 2151.414(D)(1)(b)—W.J.’s wishes—the trial

court found that (during the May 17, 2021 in camera interview with the trial court,

the GAL, and W.J.’s attorney) W.J. expressed a desire to be returned to his parents.

Notwithstanding W.J.’s wishes, the GAL recommended that the trial court grant the

agency’s motion for permanent custody. Here, Stephanie and William assert that

W.J.’s wishes should weigh more heavily against granting the agency permanent

custody. Nevertheless, W.J.’s wishes, alone, did not require the trial court to deny

the agency’s motion for permanent custody. In re K.M. at ¶ 27, citing In re S.M.,

4th Dist. Highland No. 14CA4, 2014-Ohio-2961, ¶ 36. Rather, W.J.’s wishes are

“‘a factor for the trial court to weigh along with others outlined in R.C.

2151.414(D)(1).’” Id., quoting In re S.M. at ¶ 36, citing In re C.F., 113 Ohio St.3d

73, 2007-Ohio-1104, ¶ 57. See also In re M.W. at ¶ 26 (concluding that a trial court


                                         -33-
Case No. 8-21-29


cannot give a child’s “wishes under the R.C. 2151.414(D)(1)(b) factor greater

weight than the other best interest factors”).

       {¶66} Moreover, Stephanie contends that the trial court’s best-interest

determination is against the manifest weight of the evidence because the GAL failed

“to observe the interactions between the parents and the minor child” despite his

recommendation to permanently sever custody.               (Stephanie’s Brief at 18).

However, just as a child’s wishes are a factor for the trial court to weigh, the GAL’s

recommendation is just another factor for the trial court to include in its analysis.

See Merriman v. Merriman, 3d Dist. Paulding No. 11-15-10, 2016-Ohio-3385, ¶ 19

(“‘“[A] trial court is not bound to follow a guardian ad litem’s recommendation.”’”),

quoting Bomberger-Cronin v. Cronin, 2d Dist. Greene, No.2014-CA-4, 2014-Ohio-

2302, ¶ 27, quoting Lumley v. Lumley, 10th Dist. Franklin No. 09AP-556, 2009-

Ohio-6992, ¶ 46. See also In re M.W. at ¶ 28, citing In re J.W., 10th Dist. Franklin

No. 19AP-122, 2019-Ohio-4775, ¶ 29. In other words, whether the GAL observed

the interactions with the parents before issuing his report to the trial court is a matter

of credibility for the trial court to assess when considering its best-interest analysis.

See Merriman at ¶ 19 (“‘“As the fact finder, the trial court determines the guardian

ad litem’s credibility and the weight to be given to the guardian ad litem’s

recommendation.”’”), quoting Bomberger-Cronin at ¶ 27, quoting Lumley at ¶ 46.

Consequently, because the “‘“assessment of the credibility and weight of the


                                          -34-
Case No. 8-21-29


evidence is reserved for the trial court, we will not second guess the court’s”’”

decision to accept or reject the GAL’s recommendation. Id., quoting Bomberger-

Cronin at ¶ 27, quoting Lumley at ¶ 46.

       {¶67} Concerning R.C. 2151.414(D)(1)(c)—W.J.’s custodial history—the

trial court found that W.J. had been “in the custody of either SCDSS or [the agency]

since June 17, 2019, a period * * * of over two years” and that “[a]ll together [W.J.]

[had] been in the custody of childcare agencies for approximately three years.”

(Doc. No. 174). Stephanie alleges that this factor did not weigh in favor of granting

the agency’s motion for permanent custody because “the removal of [W.J.] from the

jurisdiction in which she lived prevented her from having an opportunity to

meaningfully work a case plan.” (Stephanie’s Brief at 19). William alleges that this

factor did not weigh in favor of granting the agency’s motion for permanent custody

because “[t]he trial court failed to provide any weight to the fact that the [Covid-19]

pandemic has negatively impacted the interactions of the family with [W.J.] or with

potential services.” (William’s Brief at 13).

       {¶68} Importantly, “R.C. 2151.414(D)(1)(c) permits a court to review the

broader custodial history of the child.” In re M.W. at ¶ 30, citing In re S.H., 12th

Dist. Butler No. CA2020-02-023, 2020-Ohio-3499, ¶ 33 (noting the “plain language

of R.C. 2151.414(D)(1)(c) instructs the court to consider, generally, the custodial

history of the child”) and In re Ca.T., 8th Dist. Cuyahoga No. 108969, 2020-Ohio-


                                          -35-
Case No. 8-21-29


579, ¶ 35. “While the trial court may consider additional facts beyond the 12-out-

of-22 circumstance in its analysis under R.C. 2151.414(D)(1)(c), the court is under

no obligation to do so.” Id., citing In re T.M., 10th Dist. Franklin No. 18AP-943,

2020-Ohio-815, ¶ 19 (rejecting the contention that a trial court must take other facts

beyond the 12-out-of-22 finding into consideration when considering custodial

history under R.C. 2151.414(D)(1)(c)).

       {¶69} Based on our review of the record, the trial court’s conclusion that

W.J.’s custodial history weighs in favor of granting the agency’s motion for

permanent custody is supported by competent, credible evidence. Prior to this case,

W.J. was in the temporary custody of Licking County Job and Family Services

(“Licking County JFS”) from July 6, 2016 until July 29, 2017 following Stephanie’s

arrest for operating a motor vehicle while under the influence of alcohol or drugs of

abuse and child endangering (because W.J. “was in the car with his mother at the

time of arrest”). (Doc. No. 174). When temporary custody of W.J. was granted to

Licking County JFS, William “was in prison.” (Id.).

       {¶70} Furthermore, the trial court found that William was arrested on

February 7, 2021 “for traffic and criminal offenses,” including two felony offenses.

(Id.). In other words, because there was a possibility that William would again be

incarcerated, W.J.’s period of temporary custody would have continued past the date

of the permanent-custody hearing. Compare In re K.M., 2018-Ohio-3711, at ¶ 28


                                         -36-
Case No. 8-21-29


(“In addition, given that Lively was incarcerated at the time of the permanent-

custody hearing and that she was going to either remain in jail or be sent to a

rehabilitation facility, K.M.’s and D.M.’s period of temporary custody would have

continued past the date of the permanent-custody hearing.”). See also In re M.W. at

¶ 32.

        {¶71} As to R.C. 2151.414(D)(1)(d)—W.J.’s need for a legally secure

permanent placement and whether that type of placement could be achieved without

a grant of permanent custody to the agency—there is competent, credible evidence

in the record supporting the trial court’s finding that granting permanent custody to

the agency was the only effective means of providing W.J. with a legally secure

permanent placement. “‘A legally secure permanent placement is more than a house

with four walls. Rather, it generally encompasses a stable environment where a

child will live in safety with one or more dependable adults who will provide for the

child’s needs.’” In re K.M. at ¶ 29, quoting In re M.B., 4th Dist. Highland No.

15CA19, 2016-Ohio-793, ¶ 56. Thus, Stephanie’s argument that this best-interest

factor weighs against granting the agency’s motion for permanent custody simply

because “she has stable housing in South Carolina, and a stable income” is not

competent, credible evidence that a legally secure placement could be achieved

without a grant of permanent custody to the agency.




                                        -37-
Case No. 8-21-29


       {¶72} Similarly, William alleges that the evidence that he “substantially

completed the case plan in this case” and maintains housing and income weighs

against granting the agency’s motion for permeant custody. (William’s Brief at 14).

However, it is generally accepted that a trial court is not limited to considering only

current compliance with case plan objectives or objectives related to housing and

income in its analysis of the child’s need for a legally secure permanent placement.

See In re M.W. at ¶ 40; In re T.A., 10th Dist. Franklin No. 18AP-943, 2020-Ohio-

815, ¶ 29. See also In re W.C.J., 4th Dist. Jackson No. 14CA3, 2014-Ohio-5841, ¶

46 (“Substantial compliance with a case plan is not necessarily dispositive on the

issue of reunification and does not preclude a grant of permanent custody to a

children’s services agency.”). Importantly, the trial court highlighted the focal point

of this case in its resolution of this issue. Specifically, the trial court concluded

“that, regardless of any court order to the contrary, if [William] were to again be

granted sole custody of [W.J.], he would reunite [W.J.] and himself with [Stephanie]

and leave [W.J.] with [Stephanie] when [William] works out of state [and]

[William] may again go to prison.” (Doc. No. 174).

       {¶73} Indeed, the record demonstrates that William (the proposed alternative

to permanent custody in this case) could not provide W.J. a legally secure permanent

placement. Specifically, the trial court found that returning W.J. to William’s

custody and care is untenable because it would result in W.J. being exposed to


                                         -38-
Case No. 8-21-29


Stephanie’s conduct which caused him to be removed from Stephanie’s care on the

prior occasions. See In re G.J., 3d Dist. Crawford Nos. 3-21-01, 3-21-02, and 3-21-

03, 2021-Ohio-3786, ¶ 28, citing In re K.M. at ¶ 36. And, through her lack of

commitment to the case plan, Stephanie failed to demonstrate the ability to provide

a permanent placement for W.J. See In re C.H., 3d Dist. Union No. 14-21-20, 2022-

Ohio-1139, ¶ 56 (finding that “through her lack of commitment to the case plan,

Mother has failed to demonstrate that she has the ability to provide a permanent

placement for the child”). In other words, the relationship between William and

Stephanie “severely limited the trial court’s ability to attach significant weight to

[William’s] past positive efforts.” In re T.A. at ¶ 29. Consequently, the trial court’s

conclusion that W.J. is in need of a legally secure permanent placement and that

type of placement cannot be achieved without granting the agency’s motion for

permanent custody is not against the manifest weight of the evidence.

       {¶74} Finally, with respect to R.C. 2151.414(D)(1)(e)—whether any of the

factors in R.C. 2151.414(E)(7)-(11) apply—William contends that the trial court

erred by considering these factors because the “agency stated to the court that they

were not alleging any of the additional factors contained in [R.C.] 2151.414(E)(7)-

(11).” (William’s Brief at 15). Stephanie, on the other hand, argues that the record

does not support the trial court’s conclusion that she “twice placed [W.J.] at

substantial risk of harm after consuming alcohol.” (Stephanie’s Brief at 19). Even


                                         -39-
Case No. 8-21-29


though the trial court addressed whether any of the factors in R.C. 2151.414(E)(7)-

(11) apply in this case—namely, R.C. 251.414(E)(9)—the trial court ultimately

concluded that there is insufficient evidence in the record for it to conclude that any

of those factors are applicable to this case. Therefore, Stephanie’s and William’s

arguments are without merit.

       {¶75} “Nevertheless, a trial court can award permanent custody to the state

even in the absence of clear and convincing evidence as to one of the R.C.

2151.414(D)(1) factors.” In re K.M. at ¶ 37, citing In re H.M., 3d Dist. Logan Nos.

8-13-11, 8-13-12, and 8-13-13, 2014-Ohio-755, ¶ 28 (“A trial court can determine

that granting permanent custody to the state is in the child’s best interest, even with

a lack of clear and convincing evidence in a single factor.”). Based on the totality

of the evidence, we conclude that the trial court’s conclusion that it is in W.J.’s best

interest to grant the agency’s motion for permanent custody is supported by clear

and convincing evidence.

       {¶76} Nevertheless, in his third assignment of error, William alleges that the

trial court erred by considering whether permanent custody is in the best interest of

W.J. under R.C. 2151.414(D)(2). However, “[b]ecause R.C. 2151.414(D)(1) and

(2) ‘are alternative means for reaching the best-interest determination,’ our

conclusion that the juvenile court did not err in its permanent custody determination

pursuant to R.C. 2151.414(D)(1) obviates any significance to [William’s] argument


                                         -40-
Case No. 8-21-29


regarding application of R.C. 2151.414(D)(2).” In re S.C., 2022-Ohio-356, quoting

In re J.P., 2019-Ohio-1619, at ¶ 40. See also In re N.M., 10th Dist. Franklin No.

20AP-158, 2021-Ohio-2080, ¶ 63.

       {¶77} Furthermore, Stephanie argues in her fourth assignment of error that

the trial court committed reversible error by permitting the South Carolina

caseworkers to testify virtually through the use of WebEx technology. Specifically,

Stephanie contends that she “was not able to properly present nor defend her own

case when the testimony of the opposing party was presented via webex, and there

were apparent problems and difficulty with the connection, including breaking up

and garbled testimony from the witnesses and an unclear transcript of the

proceedings.” (Stephanie’s Brief at 17).

       {¶78} “‘Trial courts have broad discretion in deciding whether to admit

evidence.’” In re C.H., 2022-Ohio-1139, at ¶ 60, quoting In re Za.C., 3d Dist. Allen

Nos. 1-13-43 and 1-13-44, 2014-Ohio-979, ¶ 35. Consequently, this court will

uphold a trial court’s decision to admit or exclude evidence absent an abuse of

discretion. Id. “Once again, an abuse of discretion suggest the trial court’s decision

is unreasonable, arbitrary, or unconscionable. Blakemore, 5 Ohio St.3d at 219.

       {¶79} Civ.R. 43(A) provides that “the witnesses’ testimony shall be taken in

open court unless a statute, the Rules of Evidence, these rules, or other rules adopted

by the Supreme Court provide otherwise.” The version of the rule in effect at the


                                         -41-
Case No. 8-21-29


time of trial further provides that, “[f]or good cause in compelling circumstances

and with appropriate safeguards, the court may permit testimony in open court by

contemporaneous transmission from a different location.” Civ.R. 43(A).

       {¶80} As an initial matter, the record reflects that Stephanie did not object to

the South Carolina caseworkers providing testimony by contemporaneous

transmission from a different location. “A party’s failure to object forfeits review

for all but plain error, which appellate courts will invoke when the error is of such

seriousness that it affects ‘the basic fairness, integrity, or public reputation of the

judicial process.’” In re I.W., 1st Dist. Hamilton No. C-180095, 2019-Ohio-1515,

¶ 14, quoting McNeil v. Kingsley, 178 Ohio App.3d 674, 2008-Ohio-5536, ¶ 24 (3d

Dist.). “However, invocation of the plain-error doctrine in civil cases is rare and is

only employed by the court in instances in which ‘the error complained of “would

have a material adverse [e]ffect on the character and public confidence in judicial

proceedings.”’” Id., quoting Reichert v. Ingersoll, 18 Ohio St.3d 220, 223 (1985),

quoting Schade v. Carnegie Body Co., 70 Ohio St.2d 207, 209 (1982). Indeed, the

“use of this doctrine ‘is to be taken with utmost caution, under exceptional

circumstances and only to prevent a manifest miscarriage of justice.’” In re C.N.,

2d Dist. Montgomery No. 27119, 2016-Ohio-7322, ¶ 55, quoting Reichert at 223.

       {¶81} This case does not present exceptional circumstances which would

require reversal to prevent a manifest miscarriage of justice.            Contrary to


                                         -42-
Case No. 8-21-29


Stephanie’s argument that she was unable to present or defend her case because the

testimony of the caseworkers was “garbled” or unclear, Stephanie had the

opportunity to cross-examine the caseworkers and the trial court clarified any

testimony that appeared unclear. Furthermore, there is no evidence in the record

that the trial court failed to institute the “appropriate safeguards” required by the

rule. See Jennings v. Bradley, 419 Fed.Appx. 594, 598 (6th Cir.2011). That is, in

addition to Stephanie being afforded the opportunity to cross-examine the witnesses,

the trier of fact was able to listen to the witnesses and observe their demeanor and

the transmission of their testimony was instantaneous. See id. Consequently, it was

not error, let alone plain error for the trial court to permit the South Carolina

caseworkers to testify by contemporaneous transmission from a different location.

       {¶82} For the reasons above, we conclude that the trial court’s decision to

grant permanent custody of W.J. to the agency is not against the manifest weight of

the evidence. Consequently, the trial court did not err by granting the agency’s

motion for permanent custody.

       {¶83} For these reasons, Stephanie’s first, fourth, and fifth assignments of

error and all of William’s assignments of error are overruled.

                     Mother’s Assignment of Error No. VI

       The Trial Court’s Decision Was Against the Manifest Weight of
       the Evidence Because the Evidence Tno [sic] Support a
       Reasonable Efforts Finding.


                                        -43-
Case No. 8-21-29


       {¶84} In her sixth assignment of error, Stephanie argues that the agency

failed to make reasonable efforts to reunify W.J. and Stephanie. Specifically,

Stephanie argues that the agency failed to make reasonable efforts to (1) “supervise

visitation for many months during the course of the case”; (2) “file for case services

until October of 2020”; and (3) “inform [Stephanie] that in the event [William]

regained custody he would not be able to again live with her based upon her failure

to complete the case plan.” (Stephanie’s Brief at 20).

                                Standard of Review

       {¶85} “We review under an abuse-of-discretion standard a trial court’s

finding that an agency made reasonable efforts toward reunification.” In re A.M.,

2015-Ohio-2740, at ¶ 24. As we previously stated, an abuse of discretion suggests

the trial court’s decision is unreasonable, arbitrary, or unconscionable. Blakemore,

5 Ohio St.3d at 219.

                                      Analysis

       {¶86} “‘Reasonable efforts’ has been defined as the state’s efforts, after

intervening to protect a child’s health or safety, to resolve the threat to the child

before removing the child from the home or to return the child to the home after the

threat is removed.” In re I.H., 6th Dist. Lucas No. L-20-1062, 2020-Ohio-4853, ¶

23, citing In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, at ¶ 28. However,

       [n]o one section of the Revised Code addresses the concept of
       reasonable efforts. Overall, Ohio’s child-welfare laws are designed

                                        -44-
Case No. 8-21-29


       to care for and protect children, “whenever possible, in a family
       environment, separating the child from the child’s parents only when
       necessary for the child’s welfare or in the interests of public safety.”
       R.C. 2151.01(A). To that end, various sections of the Revised Code
       refer to the agency’s duty to make reasonable efforts to preserve or
       reunify the family unit.

In re C.F. at ¶ 29. In particular, under R.C. 2151.419, when a trial court

       removes a child from the child’s home or continues the removal of a
       child from the child’s home, the court shall determine whether the
       public children services agency * * * has made reasonable efforts to
       prevent the removal of the child from the child’s home, to eliminate
       the continued removal of the child from the child’s home, or to make
       it possible for the child to return safely home.

R.C. 2151.419(A)(1). The Supreme Court of Ohio

       determined that the trial court is not obligated, under R.C. 2151.419,
       to make a determination that the agency used reasonable efforts to
       reunify the family at the time of the permanent custody hearing unless
       the agency has not established that reasonable efforts have been made
       prior to the hearing.

(Emphasis sic.) In re N.R.S., 3d Dist. Crawford Nos. 3-17-07, 3-17-08, and 3-17-

09, 2018-Ohio-125, ¶ 25, citing In re C.F. at ¶ 41, 43 (concluding that the

reasonable-efforts determination under R.C. 2151.419 does not apply to permanent-

custody motions under R.C. 2151.413 or to hearings on such motions under R.C.

2151.414).

       According to the Ohio Supreme Court, the trial court is only obligated
       to make a determination that the agency has made reasonable efforts
       to reunify the family at “adjudicatory, emergency, detention, and
       temporary-disposition hearings, and dispositional hearings for
       abused, neglected, or dependent children, all of which occur prior to
       a decision transferring permanent custody to the state.”

                                        -45-
Case No. 8-21-29



In re B.S., 3d Dist. Allen No. 1-15-44, 2015-Ohio-4805, ¶ 36, quoting In re C.F. at

¶ 41.

        {¶87} In this case, the South Carolina Family Court made its reasonable-

efforts finding prior to the case being transferred to Ohio and the trial court made

its reasonable-efforts finding under R.C. 2151.419 during the dispositional hearing

on February 19, 2021. Consequently, the trial court was not required to make any

further reasonable-efforts findings. Accord In re B.J.P., 3d Dist. Wyandot No. 16-

18-04, 2018-Ohio-5221, ¶ 18.        “Stated another way, because the trial court

previously made the requisite R.C. 2151.419 ‘reasonable efforts’ findings, it was

not required to again make that finding at the hearing on the agency’s motion for

permanent custody filed under R.C. 2151.413.” Id., citing In re C.F. at ¶ 43.

        {¶88} Specifically, the trial court concluded that the agency made reasonable

efforts to eliminate the continued removal of W.J. from his home because the agency

“referred the Parents to the appropriate service providers to help alleviate the

concerns which led to the removal of [W.J.] from the home” but that “the original

safety concerns have not yet been alleviated.” (Doc. No. 103). Nevertheless,

Stephanie contends that the trial court abused its discretion by concluding that the

agency made reasonable efforts toward reunification.

        {¶89} Stephanie’s arguments in support of this assignment of error are

problematic. First, Stephanie contends that the agency failed to make reasonable

                                        -46-
Case No. 8-21-29


efforts to “supervise visitation for many months during the course of the case.”

(Stephanie’s Brief at 20). Stephanie provides no legal or factual support as to how

this alleged failure establishes that the agency failed to make reasonable efforts

toward reunification. Rather, in conjunction with her remaining arguments—that

the agency failed to make reasonable efforts to file for case services until October

2020 or inform her that she would not be able to reunify with W.J. through

William—our review of the record reveals that the agency’s reunification efforts

were reasonable and diligent under the circumstances.

       {¶90} “‘“Case plans are the tools that child protective service agencies use

to facilitate the reunification of families who * * * have been temporarily

separated.”’” In re A.M., 2015-Ohio-2740, at ¶ 25, quoting In re T.S., 3d Dist.

Mercer Nos. 10-14-13, 10-14-14, and 10-14-15, 2015-Ohio-1184, ¶ 26, quoting In

re Evans, 3d Dist. Allen No. 1-01-75, 2001 WL 1333979, *3 (Oct. 30, 2001). “‘To

that end, case plans establish individualized concerns and goals, along with the steps

that the parties and the agency can take to achieve reunification.’” Id., quoting In

re T.S. at ¶ 27, citing In re Evans at *3. “‘Agencies have an affirmative duty to

diligently pursue efforts to achieve the goals in the case plan.’” Id., quoting In re

T.S. at ¶ 27, citing In re Evans at *3. “‘“Nevertheless, the issue is not whether there

was anything more that [the agency] could have done, but whether the [agency’s]

case planning and efforts were reasonable and diligent under the circumstances of


                                         -47-
Case No. 8-21-29


this case.”’” Id., quoting In re T.S. at ¶ 27, quoting In re Leveck, 2003-Ohio-1269,

at ¶ 10. “‘“Reasonable efforts” does not mean all available efforts. Otherwise, there

would always be an argument that one more additional service, no matter how

remote, may have made reunification possible.’” In re H.M.K., 2013-Ohio-4317, at

¶ 95, quoting In re M.A.P., 12th Dist. Butler Nos. CA2012-08-164 and CA2012-08-

165, 2013-Ohio-655, ¶ 47.       “‘We also note that the statute provides that in

determining whether reasonable efforts were made, the child’s health and safety is

paramount.’”    In re A.M. at ¶ 25, quoting In re T.S. at ¶ 27, citing R.C.

2151.419(A)(1).

       {¶91} Importantly, the record reflects that the agency attempted to assist

Stephanie; however, the record unequivocally reflects that Stephanie refused any

such assistance. Indeed, the record reflects that (for nearly three months following

the transfer of the case to Ohio) Stephanie informed the agency that she did not want

to be a part of the case, the case plan, or to be contacted by the agency. When

Stephanie contacted the agency on September 30, 2020 requesting to be added to

the case plan, the record reflects that the agency added her to the case plan and began

arranging services for her with providers in South Carolina.            Nevertheless,

Stephanie contacted the agency on November 11, 2020 requesting to be removed

from the case plan having made no progress toward its objectives. Moreover,

Stephanie showed no interest in the case—including reunifying with W.J.—until


                                         -48-
Case No. 8-21-29


the agency filed its motion for permanent custody on March 12, 2021. Thus, based

on the record before us, Stephanie has not demonstrated that the trial court abused

its discretion by determining that the agency made reasonable efforts toward

reunification. Accord In re B.S., 2015-Ohio-4805, at ¶ 40.

       {¶92} Therefore, Stephanie’s sixth assignment of error is overruled.

                      Mother’s Assignment of Error No. VII

       Appellant’s Trial Counsel Was Ineffective Denying Appellant of
       Her Right to Counsel.

       {¶93} In her seventh assignment of error, Stephanie argues that her trial

counsel was ineffective. Specifically, Stephanie asserts that her trial counsel was

ineffective for failing to object to the jurisdiction of the trial court and by stipulating

that W.J. had been in the temporary custody of one or more public children services

agencies for 12 or more months of a consecutive 22-month period.

                                  Standard of Review

       {¶94} “‘In permanent custody proceedings, where parents face losing their

children, we apply the same test as the test for ineffective assistance of counsel in

criminal cases.’” In re V.G., 3d Dist. Logan No. 8-20-57, 2021-Ohio-3554, ¶ 62,

quoting In re E.C., 3d Dist. Hancock No. 5-15-01, 2015-Ohio-2211, ¶ 40.

Therefore, a petitioner asserting a claim of ineffective assistance of counsel must

establish: (1) the counsel’s performance was deficient or unreasonable under the

circumstances; and (2) the deficient performance prejudiced the petitioner. State v.

                                           -49-
Case No. 8-21-29


Kole, 92 Ohio St.3d 303, 306 (2001), citing Strickland v. Washington, 466 U.S. 668,

687, 104 S.Ct. 2052 (1984). See also In re V.G. at ¶ 62. In order to show counsel’s

conduct was deficient or unreasonable, the petitioner must overcome the

presumption that counsel provided competent representation and must show that

counsel’s actions were not trial strategies prompted by reasonable professional

judgment. Strickland at 687.

       {¶95} “Prejudice results when ‘“there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.”’” In re V.G. at ¶ 63, quoting Bradley at 142, quoting Strickland at 694.

“‘“A reasonable probability is a probability sufficient to undermine confidence in

the outcome.’” Id., quoting Bradley at 142, quoting Strickland at 694.

                                       Analysis

       {¶96} Based on our conclusion in Stephanie’s first and second assignments

of error, Stephanie’s argument in her seventh assignment of error that her trial

counsel was ineffective for failing to object to the jurisdiction of the trial court and

by stipulating that W.J. had been in the temporary custody of one or more public

children services agencies for 12 or more months of a consecutive 22-month period

is without merit.

       {¶97} Accordingly, Stephanie’s seventh assignment of error is overruled.




                                         -50-
Case No. 8-21-29


       {¶98} Having found no error prejudicial to the appellants herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

SHAW and WILLAMOWSKI, J.J., concur.

/jlr




                                        -51-